I bring to this Assembly 
warm greetings from the people of Vanuatu. 
 Today is an important day in the histories of four 
of our Members of the United Nations family, and my 
Government and the people of Vanuatu congratulate 
the people of Tuvalu, Nigeria and Cyprus on their 
independence anniversaries, and the people of the 
People’s Republic of China on the anniversary of the 
founding of that great nation. 
 Let me also join others in extending our 
felicitations to you, Sir. You take up your high position 
at a time when the United Nations is confronted by 
some enormous challenges. The uncertainty shrouding 
the horizon will severely test our common resolve to 
address global problems.  
 The escalating tension and animosity in the world 
today are an affront to the principles and values of the 
Organization and ultimately challenge international 
order. What the world needs right now is a hand of 
friendship to rebuild trust and faith among and between 
Members. The resounding war of words must not be 
accepted with complacency. 
 As one of the smallest members of the United 
Nations family of nations, Vanuatu would like to 
reaffirm its commitment to building global peace and 
security. We will also continue to participate in United 
Nations peacekeeping missions. 
 May I also take this opportunity to acknowledge 
the anniversary of the abolition of the slave trade some 
200 years ago. My country also suffered tremendously 
from those horrendous acts executed by the great 
champions of deception and iniquity, who were 
responsible for enslaving thousands of men, women 
and children and shipping them to foreign shores under 
inhumane conditions using malicious torture. The days 
of blackbirding are long gone, but the bitter memories 
and injurious social consequences are entrenched in the 
history of my country and people. I honour all the 
descendants of slaves for their courage and their 
determination to live on. They deserve a special place 
in the countries in which their forefathers were forced 
to live. There also remains a huge debt owed to the 
countries that suffered large human losses from those 
heinous crimes against humanity. We cannot exonerate 
the past, but we can all hope for a just and better 
future. All countries must work together to prevent 
other insidious contemporary forms of slavery that 
have established themselves in our societies. 
 I welcome and support the decision to make 
climate change the theme of this session of the General 
Assembly. In the same vein, my Government highly 
commends the Secretary-General for convening last 
week’s high-level meeting, which should provide an 
important catalyst for the conference to be held later 
this year in Bali. 
 I should now like to take this opportunity to 
recognize and commend the work done under the 
United Nations Framework Convention on Climate 
Change to address the effects of climate change and to 
promote mitigation and adaptation strategies. But the 
point must be made that rapidly reducing the emission 
of greenhouse gases by all major emitters must be 
ensured within the next 10 to 15 years.  
 We followed with great interest the recent debate 
about the criteria and rules that the United Nations uses 
to decide whether a country should or should not be 
removed from its list of least developed countries. 
Graduation is desirable and fair if, and only if, it is the 
culmination of a process of structural progress over 
time   that is to say, progress based on irreversible 
improvements in the structure of the economy or in the 
basic indicators of development. It is only fair and 
logical, therefore, that the criteria used as a basis for 
identifying a country for graduation should be 
structural criteria. 
 The United Nations currently uses three criteria 
to identify cases for graduation. Admittedly, only two 
of the three are structural in nature. One relates to 
human capital   essentially as regards health and 
education   and the other to economic vulnerability. 
The proponents of reform of the graduation rule rightly 
postulate that those two criteria together should form 
the basis for identifying a country for graduation. The 
current graduation rule allows the United Nations to 
declare a country ready for graduation even if only one 
of those two paramount thresholds has been met. We 
consider the current practice to be conceptually flawed 
and fraught with serious implications. We believe this 
anomaly can easily be remedied. 
 My Government is of the view that the General 
Assembly should invite the Economic and Social 
Council to revisit the graduation rule in the light of the 
ongoing debate, and that the experts who advise the 
Council should be mandated to explore reform of the 
rule with a view to making human assets and economic 
vulnerability paramount. Such a reform would do 
justice to countries that have not achieved the implied 
structural progress. The Government of Vanuatu will 
do its utmost to cooperate with the relevant United 
Nations bodies and other like-minded nations and 
friends in forging consensus on this matter. I am 
convinced that such consensus implicitly exists, and 
needs only to be formalized. 
 Experts and members of the Committee for 
Development Policy should also be encouraged to 
undertake in-country consultations and to experience 
first-hand the development conditions of countries that 
are on the verge of graduation. We are talking about the 
livelihoods of peoples who may be seriously affected 
by decisions that are made at the United Nations. 
 We must continue to work together in shaping the 
architecture of the United Nations so that it is more 
resourceful and relevant to our times and to the peoples 
whom we represent. 
 I would like to commend the United Nations for 
increasing its presence in the Pacific region though its 
country-based offices. We will encourage more 
decentralization of functions to regional offices, which 
are better suited to responding to the needs of 
Members.  
 The situation in the Middle East is of grave 
concern to all peace-loving Members of the United 
Nations. We earnestly pray and hope for an early end to 
the conflict and to the suffering of all innocent 
children, women and men. Both Israel and Palestine 
have the right to live in peaceful coexistence as 
independent and sovereign States. The international 
community must be realistic about the future. Let us 
allow justice, security and long-lasting peace to prevail 
for both the Israeli and Palestinian peoples. 
 My Government very much welcomes the 
adoption of the Declaration on the Rights of 
Indigenous Peoples. It is our hope that the Declaration 
will provide a framework for addressing the grievances 
of indigenous peoples, who remain suppressed, 
alienated and disadvantaged in the land of their 
forefathers. We can only hope that this instrument will 
provide an enabling mechanism to allow indigenous 
peoples the freedom to fully participate, without fear of 
reprisals, in the affairs and development of their 
countries. The Declaration should also serve to restore 
dignity to those who have remained second-class 
citizens in the land of their fathers. We cannot turn 
back the clock, but we can create a better future for 
them. 
The Charter of the United Nations espouses the 
principles that continue to guide the Organization’s 
efforts in the process of self-determination. The 
Charter calls for recognition of, and respect for, the 
fundamental and inalienable rights of people and 
territories still under colonial rule to determine their 
own future. We cannot champion democracy while 
turning a blind eye to those who have cried out for 
peace and freedom for many years, as have our 
brothers in West Papua. It is the moral responsibility of 
the Organization to act with diligence and to work 
towards promoting better conditions in larger freedom. 
 Finally, I would like to acknowledge the support 
of Vanuatu’s major development partners   in 
particular Australia, New Zealand, France, Japan, the 
People’s Republic of China, the United States of 
America and the European Union. I would also like to 
express my Government’s gratitude to India, Thailand, 
Malaysia, Singapore, Indonesia, Turkey and various 
United Nations agencies for their ongoing 
contributions to the development of Vanuatu. 
 In conclusion, the world we live in today can 
only become a better place if all countries   big and 
small, powerful and weak   recognize, understand, 
value and respect each other as equals. The pride of the 
human person is the essence of building equality 
between all persons. Respect also means accepting the 
national sovereignty of each individual country and 
refraining from interfering in the internal affairs of any 
State. If we are to work towards building a future that 
will provide security, peace, hope and prosperity for all 
future generations, those important values must be 
upheld at all times. 
 May I remind the Assembly that our personal 
aims should not be paramount. We must work with all 
the diligence and wisdom that God the Almighty has 
given us to serve His people.  
